COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


 Cause Number:              01-14-01030-CV
 Trial Court Cause
 Number:                    PR-0075144
 Style:                     Tarris Woods
                            v Sandra T. Kenner and Charles E. Twymon, Jr.
 Date motion filed*:        December 28, 2015
 Type of motion:            Motion for Leave to File Supplemental Appellant’s Brief
 Party filing motion:       Appellant, Tarris Woods
 Document to be filed:      Supplemental Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: January 5, 2016